Order entered July 2, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01535-CR

                            RODNEY WADE PARKER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-80444-2013

                                             ORDER
       By letters dated April 22, 2014 and May 28, 2014, the Court notified the trial court that

the record before the Court does not contain the certification of appellant’s right to appeal from

the October 11, 2013 probation revocation proceedings. We asked the court to review the record

and to file a completed certification that accurately reflects the revocation proceedings. To date,

we have not received a certification related to the October 11, 2013 proceedings. The trial court

is required to prepare a completed certification in any case in which the defendant appeals. See

Tex. R. App. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). The

appeal cannot proceed until an accurate certification is filed.
       Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, a supplemental record containing a completed certification that accurately reflects the

October 11, 2013 probation revocation proceedings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Scott Becker, Presiding Judge, 219th Judicial District Court; Andrea Stroh

Thompson, Collin County District Clerk; and to counsel for all parties.

                                                     /s/    DAVID EVANS
                                                            JUSTICE